Exhibit 10.24

 

UNITED COMMUNITY BANK
SUPPLEMENTAL LIFE INSURANCE PLAN

 

The following named executive officers participate in the
United Community Bank Supplemental Life Insurance Plan:

 

Elmer G. McLaughlin
W. Michael McLaughlin
Vicki A. March
James W. Kittle

 

 

 

 



  

 

 

UNITED COMMUNITY BANK 

SUPPLEMENTAL LIFE INSURANCE PLAN

 

Pursuant to due authorization by its Board, the undersigned duly authorized
officer of United Community Bank (the “Bank”), located in Lawrenceburg, Indiana,
did constitute, establish and adopt the following 2011 Supplemental Life
Insurance Plan (the “Plan”), effective as of the 27th day of September, 2011.

 

The purpose of this Plan is to retain and reward certain executives of the Bank
by dividing the death proceeds of certain life insurance policies with those
executives’ designated beneficiaries. The Bank will pay the life insurance
premiums from its general assets.

 

Article 1
Definitions

 

Whenever used in this Plan, the following terms shall have the meanings
specified:

 

1.1 “Administrator means the Board or such committee or person as the Board
shall appoint.

 

1.2 “Beneficiary” means each designated person, or the estate of the deceased
Participant, entitled to benefits, if any, upon the death of the Participant.

 

1.3 “Beneficiary Designation Form” means the form established from time to time
by the Administrator that the Participant completes, signs and returns to the
Administrator to designate one or more Beneficiaries.

 

1.4 “Board” means the Board of Directors of the Bank as from time to time
constituted.

 

1.5 “Employee” means a person who is, as of the date the person is selected to
participate in the Plan an active employee of the Bank.

 

1.6 “Insured” means the Participant whose life is insured under a particular
Policy.

 

1.7 “Insurer” means the insurance company issuing the Policy on the life of the
Participant.

 

1.8 “Net Death Proceeds” means the total death proceeds of a Participant’s
Policies minus the greater of (i) the Policies’ cash surrender value or (ii) the
aggregate premiums paid by the Bank on the Policies.

 

1.9 “Participant” means an Employee (i) who is selected to participate in the
Plan after meeting the Plan’s eligibility requirements, (ii) who elects to
participate in the Plan, (iii) who signs a Participation Agreement Form and a
Beneficiary Designation Form, (iv) who agrees to complete insurance forms and
undergo any physical as may be requested by the Bank (v) whose signed
Participation Agreement Form and Beneficiary Designation Form are accepted by
the Administrator, (vi) who commences participation in the Plan, and (vii) whose
participation has not terminated.

 



 2 

 

 

1.10 “Participant’s Interest” means the amount set forth in Section 3.2.

 

1.11 “Participation Agreement Form” means the form required by the Administrator
of an eligible Employee to indicate acceptance of participation in this Plan.

 

1.12 “Policy” or “Policies” means the individual insurance policy or policies
adopted by the Bank for purposes of insuring a Participant’s life under this
Plan.

 

1.13 “Separation from Service” means termination of the Participant’s employment
with or services for the Bank for reasons other than death. Whether a Separation
from Service has occurred is determined in accordance with the requirements of
Code Section 409A based on whether the facts and circumstances indicate that the
Bank and Participant reasonably anticipated that no further services would be
performed after a certain date or that the level of bona fide services the
Participant would perform after such date (whether as an employee or as an
independent contractor) would permanently decrease to no more than twenty
percent (20%) of the average level of bona fide services performed (whether as
an employee or an independent contractor) over the immediately preceding
thirty-six (36) month period (or the full period of services to the Bank if the
Participant has been providing services to the Bank less than thirty-six (36)
months).

 

Article 2

Participation

 

2.1 Selection by Administrator. Participation in the Plan shall be limited to
those Employees of the Bank selected by the Administrator, in its sole
discretion, to participate in the Plan. Participation in the Plan shall be
limited to a select group of management or highly compensated employees employed
by or providing services to the Bank.

 

2.2 Enrollment Requirements. As a condition to participation, each selected
Employee shall complete, execute and return to the Administrator (i) a
Participation Agreement Form, (ii) a Beneficiary Designation Form and (iii)
insurance forms and physicals as requested by the Bank. In addition, the
Administrator may establish from time to time such other enrollment requirements
as it determines in its sole discretion are necessary.

 

2.3 Eligibility; Commencement of Participation. Provided an Employee selected to
participate in the Plan has met all enrollment requirements set forth in this
Plan and required by the Administrator, that Employee will become a Participant,
be covered by the Plan and will be eligible to receive benefits at the time and
in the manner provided hereunder, subject to the provisions of the Plan.



 



 3 

 

 

2.4 Termination of Participation. A Participant’s rights under this Plan shall
automatically cease and his or her participation in this Plan shall
automatically terminate if the Plan or any Participant’s rights under the Plan
are terminated in accordance with Articles 5 or 10 or if the Participant
notifies the Bank in writing that the Participant wishes to withdraw
participation under the Plan.

 

Article 3

Policy Ownership and Interests

 

3.1 Bank’s Interest. The Bank shall own the Policies and shall have the right to
exercise all incidents of ownership and, subject to Articles 5 and 10, the Bank
may terminate a Policy without the consent of the Insured. The Bank shall be the
beneficiary of the remaining death proceeds of the Policy after the
Participant’s Interest is determined according to Section 3.2 below.

 

3.2 Participant’s Interest. The Participant, or the Participant’s assignee,
shall have the right to designate the Beneficiary of an amount of death proceeds
as specified in the Participant’s Participation Agreement Form. The Participant
shall also have the right to elect and change settlement options with respect to
the Participant Interest by providing written notice to the Bank and the
Insurer.

 

Article 4 

Premiums and Imputed Income

 

4.1 Premium Payment. The Bank shall pay all premiums due on the Policies.

 

4.2 Economic Benefit. The Bank shall determine the economic benefit attributable
to the Participants based on the life insurance premium factor for the
Participants’ ages multiplied by the aggregate death benefit payable to their
Beneficiaries. The “life insurance premium factor” is the minimum factor
applicable under guidance published pursuant to Treasury Reg. §
1.61-22(d)(3)(ii) or any subsequent authority.

 

4.3 Imputed Income. The Bank shall impute the economic benefit to the
Participants on an annual basis, by adding the economic benefit to the
Participants’ w-2.

 

Article 5

Comparable Coverage

 

5.1 Insurance Policy. The Bank may provide the benefits hereunder through
the Policies purchased at the commencement of this Plan, or it may provide
comparable insurance coverage to the Participants through whatever means the
Bank deems appropriate. If a Participant waives or forfeits his right to the
insurance benefit, the Bank may choose to cancel the Policy on that
Participant’s life, or the Bank may continue such coverage and become the direct
beneficiary of the entire death proceeds.

 



 4 

 

 

5.2 Offer to Purchase. If the Bank discontinues a Policy prior to Separation
from Service, the Bank shall give the Insured at least thirty (30) days to
purchase the Policy. The purchase price shall be the fair market value of the
Policy, as determined under Treasury Reg. §1.61-22(g)(2) or any subsequent
applicable authority.

 

Article 6

General Limitations

 

6.1 Removal. Notwithstanding any provision of this Plan to the contrary, the
Bank shall not distribute any benefit with respect to a particular Participant
under this Plan if the Participant is subject to a final removal or prohibition
order issued by an appropriate federal banking agency pursuant to Section 8(e)
of the Federal Deposit Insurance Act.

 

6.2 Suicide or Misstatement. No benefit shall he distributed to a Participant’s
Beneficiary if the Participant commits suicide within two (2) years after the
date the Participant first became a participant under this Plan, or if an
insurance company which issued a life insurance policy covering the Participant
and owned by the Bank denies coverage (i) for material misstatements of fact
made by the Participant on an application for such life insurance, or (ii) for
any other reason.

 

Article 7 

Beneficiaries

 

7.1 In General. Each Participant shall have the right, at any time, to designate
a Beneficiary to receive any benefit distributions under this Plan upon the
Participant’s death. The Beneficiary designated under this Plan may be the same
as or different from the beneficiary designated under any other plan of the Bank
in which the Participant participates.

 

7.2 Designation. Each Participant may designate any person to receive any
benefits payable under the Plan upon the Participant’s death, and the
designation may be changed from time to time by the Participant by filing a new
designation. Each designation will revoke all prior designations by the
Participant, shall be in the form prescribed by the Administrator and shall be
effective only when filed in writing with the Administrator during the
Participant’s lifetime. If a Participant names someone other than the
Participant’s spouse as a Beneficiary, the Administrator may, in its sole
discretion, determine that spousal consent is required to be provided in a form
designated by the Administrator, executed by the Participant’s spouse and
returned to the Administrator. A Participant’s beneficiary designation shall be
deemed automatically revoked if the Beneficiary predeceases the Participant or
if the Participant names a spouse as Beneficiary and the marriage is
subsequently dissolved.

 



 5 

 

 

7.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received, accepted and acknowledged in writing by the
Administrator or its designated agent.

 

7.4 No Beneficiary Designation. If the Participant dies without a valid
beneficiary designation, or if all designated Beneficiaries predecease the
Participant, then the Participant’s spouse shall be the designated Beneficiary.
If the Participant has no surviving spouse, any benefit shall be paid to the
Participant’s estate.

 

7.5 Facility of Distribution. If the Administrator determines in its discretion
that a benefit is to be distributed to a minor, to a person declared incompetent
or to a person incapable of handling the disposition of that person’s property,
the Administrator may direct distribution of such benefit to the guardian, legal
representative or person having the care or custody of such minor, incompetent
person or incapable person. The Administrator may require proof of incompetence,
minority or guardianship as it may deem appropriate prior to distribution of the
benefit. Any distribution of a benefit shall be a distribution for the account
of the Participant and the Beneficiary, as the case may be, and shall completely
discharge any liability under this Plan for such distribution amount.

 

Article 8
Assignment

 

A Participant may irrevocably assign without consideration all of the
Participant’s Interest in this Plan to any person, entity, or trust. In the
event a Participant transfers all of the Participant’s Interest, then all of the
Participant’s Interest in this Plan shall be vested in the Participant’s
transferee, who shall be substituted as a party hereunder, and the Participant
shall have no further interest in this Plan.

 

Article 8
Insurer

 

The Insurer shall be bound only by the terms of its given Policy. The Insurer
shall not be bound by or deemed to have notice of the provisions of this Plan.
The Insurer shall have the right to rely on the Bank’s representations with
regard to any definitions, interpretations or Policy interests as specified
under this Plan.

 



 6 

 

 

Article 9

Claims And Review Procedure

 

9.1 Claims Procedure. The Participant or Beneficiary (“claimant”) who has not
received benefits under the Plan that he or she believes should be paid shall
make a claim for such benefits as follows:

 

9.1.1 Initiation - Written Claim. The claimant initiates a claim by submitting
to the Administrator a written claim for the benefits. If such a claim relates
to the contents of a notice received by the claimant, the claim must be made
within sixty (60) days after such notice was received by the claimant. All other
claims must be made within one hundred eighty (180) days of the date on which
the event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the claimant.

 

9.1.2 Timing of Administrator Response. The Administrator shall respond to such
claimant within ninety (90) days after receiving the claim. If the Administrator
determines that special circumstances require additional time for processing the
claim, the Administrator can extend the response period by an additional ninety
(90) days by notifying the claimant in writing, prior to the end of the initial
ninety (90) day period, that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Administrator expects to render its decision.

 

9.1.3 Notice of Decision. If the Administrator denies part or all of the claim,
the Administrator shall notify the claimant in writing of such denial. The
Administrator shall write the notification in a manner calculated to be
understood by the claimant. The notification shall set forth: (i) the specific
reasons for the denial; (ii) a reference to the specific provisions of the Plan
on which the denial is based; (iii) a description of any additional information
or material necessary for the claimant to perfect the claim and an explanation
of why it is needed; (iv) an explanation of the Plan’s review procedures and the
time limits applicable to such procedures; and (v) a statement of the claimant’s
right to bring a civil action under ERISA Section 502(a) following an adverse
benefit determination on review.

 

9.2 Review Procedure. If the Administrator denies part or all of the claim, the
claimant shall have the opportunity for a full and fair review by the
Administrator of the denial, as follows:

 

9.2.1 Initiation - Written Request. To initiate the review, the claimant, within
sixty (60) days after receiving the Administrator’s notice of denial, must file
with the Administrator a written request for review.

 

9.2.2 Additional Submissions - Information Access. The claimant shall then have
the opportunity to submit written comments, documents, records and other
information relating to the claim. The Administrator shall also provide the
claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 

9.2.3 Considerations on Review. In considering the review, the Administrator
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.

 



 7 

 

 

9.2.4 Timing of Administrator’s Response. The Administrator shall respond in
writing to such claimant within sixty (60) days after receiving the request for
review. If the Administrator determines that special circumstances require
additional time for processing the claim, the Administrator can extend the
response period by an additional sixty (60) days by notifying the claimant in
writing, prior to the end of the initial sixty (60) day period, that an
additional period is required. The notice of extension must set forth the
special circumstances and the date by which the Administrator expects to render
its decision.

 

9.2.5 Notice of Decision. The Administrator shall notify the claimant in writing
of its decision on review. The Administrator shall write the notification in a
manner calculated to be understood by the claimant. The notification shall set
forth: (i) the specific reasons for the denial; (ii) a reference to the specific
provisions of the Plan on which the denial is based; (iii) a statement that the
claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
(as defined in applicable ERISA regulations) to the claimant’s claim for
benefits; and (iv) a statement of the claimant’s right to bring a civil action
under ERISA Section 502(a).

 

Article 10

Amendments And Termination

 

The Bank may amend or terminate this Plan with respect to any Participant at any
time prior to the Participant’s death by providing written notice of such change
to the Participant. If the Bank decides to maintain the Policies after
termination of the Plan, the Bank shall be the direct beneficiary of the entire
death proceeds of the Policies.

 

Article 11

Administration

 

11.1 Administrator Duties. The Administrator shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Plan and (ii) decide or resolve any
and all questions, as may arise in connection with this Plan.

 

11.2 Agents. In the administration of this Plan, the Administrator may employ
agents and delegate to them such administrative duties as it sees fit,
(including acting through a duly appointed representative), and may from time to
time consult with counsel who may be counsel to the Bank.

 



 8 

 

 

11.3 Binding Effect of Decisions. The decision or action of the Administrator
with respect to any question arising out of or in connection with the
administration, interpretation and application of this Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in this Plan.

 

11.4 Indemnity of Administrator. The Bank shall indemnify and hold harmless the
members of the Administrator against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Plan, except in the case of willful misconduct by the Administrator or
any of its members.

 

11.5 Information. To enable the Administrator to perform its functions, the Bank
shall supply full and timely information to the Administrator on all matters
relating to the date and circumstances of the death or Separation from Service
of a Participant, and such other pertinent information as the Administrator may
reasonably require.

 

Article 12

Miscellaneous

 

12.1 Binding Effect. This Plan shall bind the Participants and the Bank, their
beneficiaries, survivors, executors, administrators and transferees and any
Beneficiary.

 

12.2 No Guarantee of Employment or Service. This Plan is not an employment
policy or contract. It does not give the Participant the right to remain an
employee the Bank, nor does it interfere with the Bank’s right to discharge the
Participant. It also does not require the Participant to remain an employee nor
interfere with the Participant’s right to terminate his or her employment at any
time.

 

12.3 Applicable Law. The Plan and all rights hereunder shall be governed by and
construed according to the laws of the State of Indiana, except to the extent
preempted by the laws of the United States of America.

 

12.4 Reorganization. The Bank shall not merge or consolidate into or with
another company, or reorganize, or sell substantially all of its assets to
another company, firm or person unless such succeeding or continuing company,
firm or person agrees to assume and discharge the obligations of the Bank under
this Plan. Upon the occurrence of such event, the term “Bank” as used in this
Plan shall be deemed to refer to the successor or survivor company.

 



 9 

 

 

12.5 Notice. Any notice or filing required or permitted to be given to the Bank
under this Plan shall be sufficient if in writing and hand-delivered, or sent by
registered or certified mail, to the address below:

 

 



 

 



 

 



 

 



 

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark or the receipt for
registration or certification. Any notice or filing required or permitted to be
given to the Participant under this Plan shall be sufficient if in writing and
hand-delivered, or sent by mail, to the last known address of the Participant.

 

12.6 Entire Plan. This Plan, along with a Participant’s Participation Agreement
Form and Beneficiary Designation Form, constitute the entire agreement between
the Bank and the Participant as to the subject matter hereof. No rights arc
granted to the Participant under this Plan other than those specifically set
forth herein.

 

IN WITNESS WHEREOF, the Bank adopts this Plan as of the date indicated above.

 

  UNITED COMMUNITY BANK         By /s/ William F. Ritzmann   Title PRESIDENT



 

 



 10 

 

 

 



 

 

  

Failure to accurately document your arrangement could result in significant
losses, from claims of those participating in the arrangement, from their heirs
and beneficiaries, or from federal or state governmental bodies including the
Internal Revenue Service, the Department of Labor or bank examiners.

 

For companies subject to SEC regulation, implementation of an executive or
director compensation program may trigger rules requiring disclosures on Form
8-K within four days of implementing the program. Consult with your SEC attorney
to determine your responsibilities under those rules.

 

This specimen is for general information only. Equias Alliance, LLC hereby
grants license to its client and the client’s legal counsel to use these
materials in documenting solely your arrangement.

 

 



 

 

 

11



 

 

 

